Citation Nr: 0607381	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  03-02 973A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for ataxia; 
fasciculation of the thighs, upper arms, and back; 
spontaneous motor pain disorder; esophageal dysphagia; 
dysarthria; clonus of the left side of the face; myoclonus of 
the neck; and motor impertinence.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in September 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California, denying the veteran's 
claims of entitlement to service connection for ataxia; 
fasciculation of the thighs, upper arms, and back; 
spontaneous motor pain disorder; esophageal dysphagia; 
dysarthria; clonus of the left side of the face; myoclonus of 
the neck; and motor impertinence.  Notation is made that 
final Board or RO decisions were entered in the past with 
respect to claims for service connection for peripheral 
neuropathy and motor neuron disease, neither of which is the 
specific subject of the appeal now before the Board for 
review.  

Following the RO's issuance of its statement of the case in 
February 2003, the veteran submitted additional documentary 
evidence consisting of records of VA treatment.  However, 
because such records are exact duplicates of the same reports 
previously considered by the RO, the need to remand for 
issuance of a supplemental statement of the case is obviated.  
38 C.F.R. § 19.31 (2005).  

The issue of whether new and material evidence has been 
presented to reopen the veteran's previously denied claim for 
service connection for a psychiatric disorder is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.


FINDING OF FACT

There is no showing of current disability involving ataxia; 
fasciculation of the thighs, upper arms, and back; 
spontaneous motor pain disorder; esophageal dysphagia; 
dysarthria; clonus of the left side of the face; myoclonus of 
the neck; or motor impertinence.



CONCLUSION OF LAW

Ataxia; fasciculation of the thighs, upper arms, and back; 
spontaneous motor pain disorder; esophageal dysphagia; 
dysarthria; clonus of the left side of the face; myoclonus of 
the neck; or motor impertinence was not incurred in or 
aggravated by service, nor may an organic disease of the 
nervous system be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.326 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided to the veteran by 
the RO in May 2001 advised him of the existence of the VCAA 
and its requirements; further notice thereof was furnished to 
him by means of the RO's letter November 2003 letter.  It, 
too, is noteworthy that neither the veteran, nor his 
representative, challenges the sufficiency of that notice.  
Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development, including affording 
the veteran any needed VA medical examinations.  It bears 
mentioning that the veteran specifically requested assistance 
in obtaining classified data from the service department, 
specifically the Toxic Waste Disposal Unit of the United 
States Army's Jungle Survival School.  In reply, the RO 
advised the veteran through November 2003 correspondence that 
a review of his service records had not shown that he had 
ever been assigned to that unit and that he had not furnished 
evidence of any such assignment, so as to warrant any attempt 
to obtain the requested records.  Given the foregoing and 
absence of any inservice or postservice medical data denoting 
the existence of any of the claimed disorders, further action 
in this regard is not found to be needed.  In all, the Board 
finds that VA has satisfied its duties under the VCAA.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
reasonably affects the outcome of the case.  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Merits of the Claims for Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a veteran 
served 90 days or more during a period of war, or during 
peacetime after December 31, 1946, and a chronic disease, 
such as an organic disease of the nervous system, becomes 
manifest to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection requires medical evidence of a current 
disability; medical, or in some cases, lay evidence of 
inservice incurrence of a disease or injury; and medical 
evidence of a nexus between the claimed inservice disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet.App. 247, 253 (1999).

Notwithstanding medical evidence developed prior to service 
indicating that the veteran sustained a cerebral concussion 
in April 1963 when he was struck by a car when riding a 
bicycle, an enlistment medical examination in June 1967 was 
negative for any residuals of such incident.  Service medical 
records are wholly negative for complaints or findings with 
respect to any of the claimed disorders.  Following service, 
between 1977 and 1979, only possibilities were raised of an 
unspecified neurological disorder, based primarily on hand 
tremors of an unknown etiology, with no diagnosis of ataxia; 
fasciculation of the thighs, upper arms, and back; 
spontaneous motor pain disorder; esophageal dysphagia; 
dysarthria; clonus of the left side of the face; myoclonus of 
the neck; or motor impertinence ever being confirmed then or 
during subsequent postservice years.  In the absence of a 
showing of current disability as to any of the claimed 
disabilities, denial of the claims for service connection is 
required.  Hickson.  


ORDER

Service connection for ataxia; fasciculation of the thighs, 
upper arms, and back; spontaneous motor pain disorder; 
esophageal dysphagia; dysarthria; clonus of the left side of 
the face; myoclonus of the neck; and motor impertinence, is 
denied.


REMAND

By action of the RO in September 2003, the veteran's claim to 
reopen for entitlement to service connection for an acquired 
psychiatric disorder was denied.  Following notice to the 
veteran of the action taken, he submitted to the RO in 
November 2003 a notice of disagreement with the above-
referenced September 2003 denial.  Such was contained within 
a VA Form 9, Appeal to the Board of Veterans Appeals.  
Inasmuch as a statement of the case was not thereafter 
provided to the veteran regarding such matter, remand is 
required, pursuant to Manlincon v. West, 12 Vet.App. 238 
(1999), for its issuance.  

Accordingly, this matter is REMANDED for the following:

The RO must furnish to the veteran a 
statement of the case addressing the 
issue of whether new and material 
evidence has been submitted to reopen a 
previously denied claim of entitlement to 
service connection for an acquired 
psychiatric disorder.  The veteran is 
hereby notified that he can only perfect 
an appeal as to this matter by the filing 
a timely VA Form 9, Appeal to the Board 
of Veterans' Appeals, within 60 days of 
the RO's issuance of the statement of the 
case.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter(s) the Board has remanded to the 
RO/AMC.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  The 
purpose of this remand is to preserve the veteran's due 
process rights.  No inference should be drawn regarding the 
final disposition of the claim(s) in question as a result of 
this action.  



______________________________________________
WARREN W. RICE, JR
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


